06/27/2017


                                        DA 17-0053

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      2017 MT 158N



IN THE MATTER OF:

D.S. and B.A.S.W.,

           Youths in Need of Care.


APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and For the County of Missoula, Cause Nos. DN 15-109 and DN 16-27
                     Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                     Craig Shannon, Attorney at Law, Missoula, Montana (for Father K.S.)

                     Julie Elizabeth Brown, Attorney at Law, Missoula Montana (for Youths)

            For Appellee:

                     Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                     Attorney General, Helena, Montana

                     Kirsten H. Pabst, Missoula County Attorney, Jessica Finley, Deputy County
                     Attorney, Missoula, Montana



                                                  Submitted on Briefs: June 7, 2017

                                                             Decided: June 27, 2017


Filed:

                     __________________________________________
                                       Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In DA 17-0053, Appellant K.S. (Father) appeals the District Court’s termination of

his parental rights to his son, D.S., challenging the voluntariness of his relinquishment of

his rights.   Likewise, in DA 17-0054, Father challenges the voluntariness of his

relinquishment that served as the basis for the District Court’s termination of his parental

rights to his son, B.A.S.W. The appeals raise the same issue and make the same arguments.

We hereby consolidate the appeals for issuance of an opinion applicable in both cases.

¶3     The Department of Public Health and Human Services, Child and Family Services

Division (Department), filed a petition for emergency protective services regarding D.S. in

August 2015, when he was three years old, and regarding B.A.S.W. in March 2016, shortly

after his birth. Father was represented by counsel throughout the proceedings for each

child. Based upon a sequence of stipulations entered by the parties, both children were

adjudicated youths in need of care, Phase I treatment plans were approved, and temporary

legal custody was extended through the time the Department filed petitions for termination

of Father’s parental rights to both children in September 2016, and until the resolution of

those petitions. The parental rights of the children’s Mother, H.S., were also terminated,

but Mother’s rights are not before the Court in this proceeding.
                                             2
¶4     During the pendency of the termination proceedings, Father signed affidavits

waiving his parental rights and relinquishing the children for adoption. Father waived his

right to notice of proceedings regarding the children, including any hearing for termination

of his parental rights and awarding permanent legal custody to the Department, with the

right to consent to adoption. Father’s affidavit acknowledged that, prior to signing the

relinquishment, he was fully advised of his legal rights and had been represented by

counsel. He indicated that he had received at least three hours of personal counseling,

conducted by Permanency Planning Specialist Kelly Slattery, at the Montana State Prison,

where he was incarcerated, including receiving an explanation of the legal and personal

consequences of his relinquishment, his options and legal rights, available resources, and

the rights of his children to access records about him or to search for him. Father stated he

knowingly, freely, unequivocally, and voluntarily transferred the custody of his children to

the Department, and understood “that this relinquishment will remain valid whether or not

any agreement for visitation or communication with the child is later performed.” The

Department signed agreements accepting custody of the children.

¶5     The District Court found: (1) the Department had made reasonable efforts to avoid

protective placement of the children and to return the children to their home, but that

dismissal of the termination petitions would create a substantial risk of harm to the children

or would be a detriment to the children’s physical or psychological well-being; and

(2) custody of the children by Father was not in their best interest. Father has been

incarcerated since the removal of the children from the home.


                                              3
¶6     On appeal, Father argues that § 41-3-609(1), MCA, when read in conjunction with

§ 42-2-402, MCA, the relinquishment statute, requires a district court “to examine whether

the father’s relinquishment was voluntary” by such means as a “meaningful relinquishment

colloquy” with Father. Father argues that the District Court failed to properly analyze the

voluntariness of his relinquishment, and therefore, the District Court’s findings and

conclusions of voluntariness were clearly erroneous and incorrect.

¶7     We review a district court’s findings of fact to determine whether they are clearly

erroneous. In re A.K., 2015 MT 116, ¶ 20, 379 Mont. 41, 347 P.3d 711. We review the

district court’s conclusions of law for correctness. In re K.B., 2013 MT 133, ¶ 18, 370
Mont. 254, 301 P.3d 836 (citation omitted). “We review for an abuse of discretion the

district court’s decision to terminate parental rights.” In re K.B., ¶ 18.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s findings of fact are supported by

substantial evidence and are not clearly erroneous, and its interpretation and application of

the law were correct. The District Court did not abuse its discretion by terminating Father’s

parental rights to D.S. and B.A.S.W.

¶9     Affirmed.



                                                   /S/ JIM RICE


                                              4
We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT
/S/ DIRK M. SANDEFUR




                       5